 



Exhibit 10.2
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of March 21, 2006 among
THOMAS J. LIVELLI, residing at 19 Tine Road, Lebanon, New Jersey 08833
(“Executive”), SENTIGEN HOLDING CORP., a Delaware corporation having its
principal office at 445 Marshall Street, Phillipsburg, New Jersey 08865 (the
“Company”) and CELL & MOLECULAR TECHNOLOGIES, INC., a Delaware corporation and
wholly-owned subsidiary of the Company having its principal office at 445
Marshall Street, Phillipsburg, New Jersey 08865 (“CMT”).
     WHEREAS, Executive has been the Chief Executive Officer and President of
CMT under an Employment Agreement dated May 23, 2001, as amended (the “Prior
Agreement”);
     WHEREAS, the Company wishes to establish the terms of employment of the
Executive as the Chief Executive Officer and President of the Company and CMT
wishes to establish the terms of continued employment of the Executive as Chief
Executive Officer and President of CMT; and
     WHEREAS, the Executive wishes to amend and restate the provisions of the
Prior Agreement as hereinafter set forth.
     IT IS AGREED:
1. Employment, Duties and Acceptance.
     1.1 The Company shall employ Executive as its Chief Executive Officer and
President and CMT shall continue to employ Executive as its Chief Executive
Officer and President of CMT for a period commencing on the date hereof (“Start
Date”) and terminating in accordance with the terms of this Agreement. All of
Executive’s powers and authority in any

 



--------------------------------------------------------------------------------



 



capacity shall at all times be subject to the direction and control of the
Company’s Board of Directors. When used herein, the term “Board of Directors”
shall mean the Board of Directors of the Company. At the Company’s request,
Executive shall serve as a member of the Board of Directors of CMT during the
period in which he serves as Chief Executive Officer and President of CMT. At
the request of the Board of Directors of CMT given at any time, Executive shall
sign a letter resigning from the Board of Directors of CMT.
     1.2 The Board of Directors and/or the Chairman of the Company may assign to
Executive such general management and supervisory responsibilities and executive
duties for the Company or any subsidiary of the Company as are consistent with
Executive’s status as Chief Executive Officer and President.
     1.3 Executive accepts such employment and agrees to devote substantially
all of his business time, energy and attention to the performance of his duties
hereunder beginning on the Start Date. Nothing herein shall be construed as
preventing Executive from making and supervising personal investments during the
term of this Agreement, provided they will not (a) require any substantial
services on his part in the operation of the affairs of the companies in which
such investments are made, (b) interfere with the performance of Executive’s
duties hereunder or (c) violate the provisions of paragraph 5.4 hereof.
2. Compensation and Benefits.
     2.1 The Company shall pay to Executive a salary at the annual rate of
$200,000. Executive’s compensation shall continue to be paid in equal two week
installments. Executive’s salary shall be adjusted on each one year anniversary
of this agreement as set forth below, based on changes in the CPI (as defined
below). Executive may also be awarded merit increases in salary at the sole
discretion of the Board of Directors.

2



--------------------------------------------------------------------------------



 



          Executive’s salary on each one year anniversary of this Agreement
shall be adjusted to an amount equal to the product obtained by multiplying
Executive’s salary in the immediately preceding year by a fraction, the
numerator of which shall be the Consumer Price Index for All Urban Wage Earners
and Clerical Workers (CPI-W) Northeast Urban, as published by the U.S. Bureau of
Labor Statistics (reference base 1982-1984 = 100) (“CPI”), for the month of May
in which the adjustment occurs, and the denominator of which shall be the CPI
for the month of May in the immediately preceding year.
2.2 As additional compensation for services to be rendered by Executive
hereunder:
          (a) Executive shall be entitled to participate in the Company’s bonus
plan, which is based on the Company’s earnings before depreciation, amortization
and intercompany charges (“Cash Earnings”) and allocated each year by the Board
of Directors. Notwithstanding the Board of Directors’ discretion in allocating
bonuses under the plan, Executive’s minimum bonus shall be $20,000 for each full
fiscal year of employment. If such payment exceeds Executive’s allocated bonus
under the plan, the excess shall be credited against any future allocated
bonuses in excess of $20,000. In addition, the Executive shall be paid a
one-time bonus of $30,000 within 5 business days of the date hereof, which bonus
shall be in addition to any other bonus earned by the Executive as provided for
above.
          (b) Executive shall be entitled to a car allowance of $500 per month
during the term of this Agreement.
     2.3 Executive shall be entitled to such medical, dental, life, disability,
insurance coverage and other employee benefits (or their equivalents) as are
currently being provided to him by CMT.

3



--------------------------------------------------------------------------------



 



     2.4 Executive shall be entitled to four weeks of vacation in each calendar
year and to a reasonable number of other days off for religious and personal
reasons.
     2.5 The Company shall reimburse the Executive for all reasonable and
necessary travel and entertainment expenses, disbursements and other incidental
expenses incurred for or on behalf of the Company or any of its subsidiaries, in
addition to any fees, charges or costs for membership in business or
professional organizations reasonably approved by the Company, upon the
presentation of appropriate vouchers or other evidence of such expenditures. The
Executive will not incur any expense in excess of $2,000 without the prior
approval of the Board of Directors or an appropriate committee thereof.
3. Term and Termination.
     3.1 The term of Executive’s employment hereunder shall commence on the
Start Date and shall continue until the earlier of May 22, 2009 or the two year
anniversary of a “Change in Control” (as defined below), unless sooner
terminated as herein provided.
     3.2 Executive’s employment hereunder shall terminate on the date of his
death, in which case the Company shall pay to the legal representative of
Executive’s estate (i) the base salary due Executive pursuant to paragraph 2.1
hereof through the date of Executive’s death, (ii) all earned and previously
approved but unpaid bonuses, (iii) all valid expense reimbursements through the
date of the termination of employment and (iv) all accrued but unused vacation
pay.
     3.3 The Company, by notice to Executive, may terminate Executive’s
employment hereunder if Executive shall fail because of illness or incapacity to
render, for six consecutive months, services of the character contemplated by
this Agreement. Notwithstanding such termination, the Company shall pay to
Executive (i) the base salary due Executive pursuant to paragraph 2.1 hereof
through the date of such notice, less any amount Executive receives for

4



--------------------------------------------------------------------------------



 



such period from any Company-sponsored or Company-paid source of insurance,
disability compensation or government program, (ii) all earned and previously
approved but unpaid bonuses, (iii) all valid expense reimbursements through the
date of the termination of employment and (iv) all accrued but unused vacation
pay.
     3.4 The Company, by notice to Executive, may terminate Executive’s
employment hereunder for “Cause.” As used herein, “Cause” shall mean: (a) the
willful and continued failure by Executive to substantially perform his duties
hereunder (other than any such failure resulting form Executive’s incapacity due
to physical or mental illness) after demand for performance is delivered by the
Company specifically identifying the manner in which Company believes Executive
has not substantially performed his duties and the failure to correct such
failure within 30 days of Executive’s receipt of such demand, (b) the willful
engaging by Executive in criminal misconduct which is injurious to Company or
any of its subsidiaries, monetarily or otherwise, (c) Executive is convicted by
a court of competent jurisdiction, or pleads guilty or nolo contendere to, any
felony involving the possession of a controlled substance, fraud or dishonesty,
moral turpitude, theft or larceny, or (d) the willful breach by Executive of any
material provision of this Agreement after demand to cure the breach is
delivered by the Company specifically identifying the manner in which Company
believes Executive has breached and the failure to cure such breach within
30 days of Executive’s receipt of such demand, provided, however, that a
repeated failure or breach after notice and cure of any provision of clauses
(a) or (d) above involving the same or substantially similar actions or conduct,
shall be grounds for termination for “Cause” without any additional notice.
Notwithstanding such termination, the Company shall pay to Executive (i) the
base salary due Executive pursuant to paragraph 2.1 hereof through the date of
such notice, (ii) all earned and previously approved but unpaid bonuses,
(iii) all valid expense

5



--------------------------------------------------------------------------------



 



reimbursements through the date of the termination of employment and (iv) all
accrued but unused vacation pay.
     3.5 The Executive, by notice to the Company, may terminate Executive’s
employment hereunder if a “Good Reason” exists. For purposes of this Agreement,
“Good Reason” shall mean the occurrence of any circumstance set forth below,
unless such circumstance is fully corrected within 30 days of receipt by the
Company of written notice of such circumstance from Executive specifically
identifying the circumstance he believes creates “Good Reason”:
          (a) the assignment to Executive of duties materially inconsistent with
the duties involved in his position as President and Chief Executive Officer of
CMT, or a substantial diminution in the responsibilities which would be involved
in the position as President and Chief Executive Officer of CMT;
          (b) a reduction by the Company of the Base Salary as in effect on the
Start Date;
          (c) the deliberate failure by the Company to provide, within two weeks
of the date payment was required, the compensation, expense reimbursement, or
benefits specified in Section 2; provided Executive is not the person
responsible for payment of compensation, expense reimbursement or benefits; and
provided, further, that after the passage of two weeks from the date payment was
required, Executive shall have given written notice to the Chairman of the
Compensation Committee and to the Chairman of the Board of Directors at their
then current addresses and to then counsel to the Company which is Fulbright &
Jaworski L.L.P., attn: Merrill M. Kraines, Esq. (or as changed by notice to
Executive), of such failure by the Company, Executive shall have called a
meeting of the Board of Directors and such failure shall

6



--------------------------------------------------------------------------------



 



not have been completely cured by the close of business two business days after
such meeting of the Board of Directors;
          (d) moving the principal office of the Company to a location more than
60 miles from its current location; or
          (e) the commission by the Company of a material breach of the
provisions of this Agreement.
     3.6 If Executive terminates his employment hereunder for Good Reason,
pursuant to the provisions of paragraph 3.5, or the Company terminates his
employment hereunder without “Cause,” as defined in paragraph 3.4, the Company
shall pay to Executive (i) a lump sum payment equal to the base salary due
Executive pursuant to paragraph 2.1 hereof through the six-month anniversary of
the date of such notice, (ii) all earned and previously approved but unpaid
bonuses, (iii) all valid expense reimbursements through the date of the
termination of employment and (iv) all accrued but unused vacation pay; and, in
addition the Company shall continue to pay for Executive’s insurance coverage
until the earlier of (a) the date the Executive becomes eligible to be covered
under a similar program by reason of employment elsewhere; or (b) the one-year
anniversary of the termination of employment.
     3.7 A “Change in Control” shall occur if any “person” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act of 1934 (“Exchange Act”)), other
than the Company or an affiliate of the Company becomes the “beneficial owner”
(as referred in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 50% of the voting power of the
Company’s securities in one or more transactions (including by way of merger or
reorganization), or a sale of all or substantially all of the Company’s assets.

7



--------------------------------------------------------------------------------



 



4. Executive Indemnity.
     4.1 To the maximum extent permitted by law, the Company agrees to indemnify
and defend Executive and hold Executive harmless against all claims, causes of
action, costs, expenses (including, without limitation, reasonable attorneys’
fees) and liabilities (other than settlements to which the Company does not
consent, which consent shall not be unreasonably withheld) (collectively,
“Losses”) reasonably incurred by Executive in connection with any claim, action,
proceeding or investigation brought against or involving Executive with respect
to, arising out of or in any way relating to Executive’s employment with the
Company or any of its subsidiaries or Executive’s service as a director of the
Company or any of its subsidiaries; provided, however, that the Company shall
not be required to indemnify Executive for Losses incurred as a result of
Executive’s intentional misconduct or gross negligence. Executive shall promptly
notify the Company of any claim, action, proceeding or investigation under this
paragraph and the Company shall be entitled to participate in the defense of any
such claim, action, proceeding or investigation and, if it so chooses, to assume
the defense with counsel selected by the Company; provided that Executive shall
have the right to employ counsel to represent him (at the Company’s expense) if
Company counsel would have a “conflict of interest” in representing both the
Company and Executive. The Company shall not settle or compromise any claim,
action, proceeding or investigation without Executive’s consent, which consent
shall not be unreasonably withheld; provided, however, that such consent shall
not be required if the settlement entails only the payment of money and the
Company fully indemnifies Executive in connection therewith and obtains a
general release with respect to Executive. The Company further agrees to advance
any and all expenses (including, without limitation, the fees and expenses of
counsel) reasonably incurred by the Executive in connection with any such

8



--------------------------------------------------------------------------------



 



claim, action, proceeding or investigation, provided Executive first enters into
an appropriate agreement for repayment of such advances if indemnification is
found not to have been available. The Company shall, upon the settlement of a
claim, action, proceeding or investigation, grant Executive a release of
liability if the Company has obtained a release and if Executive was lawfully
entitled to indemnity. This Section 4 survives the termination of this
Agreement.
5. Protection of Confidential Information; Non-Competition; Non- Solicitation.
     5.1 (a) The Company will suffer substantial damage which will be difficult
to ascertain if, during the term of this Agreement or thereafter, Executive
should enter a business competitive with the Company or any of its subsidiaries,
or divulge Confidential Information as defined below, or breach his obligations
under Section 6.
          (b) The provisions of this Agreement are reasonable and necessary for
the protection of the business of the Company.
     5.2 Executive acknowledges that:
          (a) As a result of Executive’s employment with the Company and CMT, he
has obtained and will obtain secret and confidential information concerning the
business of the Company and its subsidiaries and affiliates (referred to
collectively in this Section 5 and in Section 6 as the “Company”), including,
without limitation, financial information, research studies, proprietary
technology, developments, improvements, methods, procedures, discoveries,
patents, patent applications, inventions, processes, formulae, products,
services, test and/or experimental data and results, designs and other
proprietary rights, trade secrets and “know-how,” customers and sources
(“Confidential Information”). The obligations herein imposed shall not extend to
Confidential Information which: (i) is or lawfully becomes available to the
public

9



--------------------------------------------------------------------------------



 



without restriction and without breach of this Agreement by Executive; or
(ii) is previously known to Executive or which is independently developed by
Executive without reference to any Confidential Information and, in either case,
is so evidenced by written material in his possession.
          (b) Executive agrees that he will not at any time, either during the
term of this Agreement or thereafter, divulge to any person or entity any
Confidential Information obtained or learned by him as a result of his
employment with the Company, except (i) in the course of performing his duties
hereunder, (ii) with the Company’s express written consent; (iii) to the extent
that any such information is in the public domain other than as a result of
Executive’s breach of any of his obligations hereunder; or (iv) where required
to be disclosed by court order, subpoena or other government process. If
Executive shall be required to make disclosure pursuant to the provisions of
clause (iv) of the preceding sentence, Executive promptly, but in no event more
than 72 hours after learning of such subpoena, court order, or other government
process, shall notify, by personal delivery or by electronic means, confirmed by
mail, the Company and, at the Company’s expense, Executive shall: (a) take all
reasonably necessary and lawful steps required by the Company to defend against
the enforcement of such subpoena, court order or other government process, and
(b) not object to the Company’s intervention and participation with counsel of
its choice in any proceeding relating to the enforcement thereof.
     5.3 Upon termination of his employment with the Company for any reason,
Executive will promptly deliver to the Company all memoranda, notes,
correspondence, records, reports, manuals, drawings, blueprints and any other
documents (and all copies thereof) relating to the business of the Company and
all property associated therewith, including but not limited to any of its
Confidential Information, which he may then possess or have under his control;
provided,

10



--------------------------------------------------------------------------------



 



however, that Executive shall be entitled to retain copies of such documents
reasonably necessary to document his financial relationship (both past and
future) with the Company.
     5.4 During the period commencing on the date hereof and ending on the
second anniversary of the date Executive’s employment hereunder is terminated
(provided, however, that if Executive’s employment is terminated without “Cause”
or Executive terminates his employment with “Good Reason,” such period shall
terminate on the one-year anniversary of the termination date), and in
consideration for Executive’s employment hereunder, Executive, without the prior
written permission of the Company, shall not, (i) be employed by, or render any
services to, any person, firm or corporation engaged in any business which is in
competition with either (a) the business conducted by the Company on the
effective date of termination or (b) a business which the Company is involved in
as of the effective date of termination (either, a “Competitive Business”);
(ii) engage in any Competitive Business for his or its own account; (iii) be
associated with or interested in any Competitive Business as an individual,
partner, shareholder, creditor, director, officer, principal, agent, employee,
trustee, consultant, advisor or in any other relationship or capacity; or
(iv) solicit, interfere with, or endeavor to entice away from the Company, for
the benefit of a Competitive Business, any of its customers, employees or other
persons with whom the Company has a contractual relationship. Notwithstanding
the foregoing, this provision shall not preclude Executive from investing his
personal assets in the publicly traded securities of any corporation or other
business entity which is engaged in a Competitive Business if such ownership is
in compliance with the requirements set forth in clauses (a) and (b) of the last
sentence of paragraph 1.3 hereof and if such investment does not result in his
beneficially owning, at any time, more than 1% of the publicly traded equity
securities of such Competitive Business.

11



--------------------------------------------------------------------------------



 



     5.5 If Executive commits a breach, or threatens to commit a breach, of any
of the provisions of paragraphs 5.2 or 5.4, or of any of the provisions of
Section 6, the Company shall have the right and remedy to have the provisions of
this Agreement specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed by Executive that the services being rendered
hereunder to the Company are of a special, unique and extraordinary character
and that any such breach or threatened breach will cause irreparable injury to
the Company and that money damages will not provide an adequate remedy to the
Company.
          Each of the rights and remedies enumerated in this paragraph 5.5 shall
be independent of the other, and shall be severally enforceable, and such rights
and remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company under law or equity.
          In connection with any legal action or proceeding arising out of or
relating to this Agreement, the prevailing party in such action or proceeding
shall be entitled to be reimbursed by the other party for the reasonable
attorneys’ fees and costs incurred by the prevailing party.
     5.6 If Executive violates any covenant contained in paragraph 5.4, the
duration of such covenant so violated shall automatically extend for a period of
time equal to the period of such violation.
     5.7 If any provision of paragraphs 5.2 or 5.4 is held to be unenforceable,
the tribunal making such determination shall have the power to modify such
provision or provisions which shall then be applicable in such modified form.
     5.8 The provisions of this Section 5 shall survive the termination of this
Agreement.
6. Inventions, Patents and Copyrights.

12



--------------------------------------------------------------------------------



 



     6.1 All inventions and other creative works, including any patent,
copyright, trade secret, trademark or other intellectual property rights,
developed or produced by Executive either alone or jointly with others and which
relate to the Company’s business or technology (collectively, “Intellectual
Property”) shall be considered to have been prepared for the Company as a part,
and in the course, of Executive’s employment with the Company. Any such
Intellectual Property shall be owned by the Company regardless of whether it
would otherwise be considered a work made for hire. Such Intellectual Property
shall include, among other things, software and documentation therefor.
     6.2 The Company shall have full ownership of the Intellectual Property,
with no rights of ownership vested in Executive. Executive agrees that, if any
Intellectual Property is determined by a court of competent jurisdiction not to
be a work for hire under the federal copyright laws, this Agreement shall
operate as an irrevocable assignment by him to the Company of the copyright in
the works, including all rights thereunder in perpetuity. Under this irrevocable
assignment, Executive hereby assigns to the Company the sole and exclusive
right, title, and interest in and to the Intellectual Property, without further
consideration, and agrees to assist the Company in registering and enforcing all
copyrights and other rights and protections relating to the Intellectual
Property in any and all countries. Executive agrees that in the event of any
dispute arising out of or concerning this Section 6, no actions by the Executive
undertaken for the purpose of securing, maintaining, or preserving the copyright
in the works shall be considered by any finder of fact or determiner of law in
determining the character of the work as work made for hire, unless expressly
authorized by the Company.

13



--------------------------------------------------------------------------------



 



     6.3 Executive agrees to divulge to the Company promptly and fully in
writing, in such format as the Company may deem appropriate, all Intellectual
Property and to assign to the Company all Intellectual Property.
     6.4 Executive shall make and maintain adequate permanent records of all
Intellectual Property, in the form of memoranda, notebook entries, drawings,
printouts, or reports relating thereto, in keeping with then current Company
procedures. Executive agrees that these records, as well as the Intellectual
Property, shall be and remain the property of the Company at all times.
     6.5 Executive shall cooperate with and assist the Company and its nominees,
at their sole expense, during the term of this Agreement and thereafter, in
securing and protecting patent, copyright or other similar rights in the United
States and foreign countries in the Intellectual Property. In this connection,
Executive specifically agrees to execute all papers which the Company deems
necessary to protect its interests including the execution of assignments of
invention and copyrights and to give evidence and testimony, as the Company may
deem necessary, to secure and enforce the Company’s rights in the Intellectual
Property. Executive hereby appoints the Company as his agent and
attorney-in-fact to act for and in his behalf and stead to execute, register,
and file any applications, and to do all other lawfully permitted acts to
further the registration, prosecution, issuance, renewals, and extensions of
patents, copyrights or other protections with the same legal force and effect as
if personally executed by Executive. The Company agrees that, to the extent
(i) allowable by law and (ii) not affecting the Company’s rights in any way, it
will include Executive’s name as an “author” on all patents to which he has
substantially contributed.
     6.6 The provisions of this Section 6 shall survive termination of this
Agreement.
7. Miscellaneous Provisions.

14



--------------------------------------------------------------------------------



 



     7.1 All notices provided for in this Agreement shall be in writing, and
shall be (i) delivered personally to the party to receive the same, (ii) given
by facsimile transmission, or (iii) mailed first class postage prepaid, by
certified mail, return receipt requested, addressed to the party to receive the
same at his or its address set forth below, or such other address as the party
to receive the same shall have specified by written notice given in the manner
provided for in this paragraph 7.1. All notices shall be deemed to have been
given as of the date of personal delivery, faxing (if evidence of successful
transmission is obtained by the sender) or mailing thereof.
     If to Executive:
Thomas J. Livelli
19 Tine Road
Lebanon, New Jersey 08833
     with a copy to:
John C. Maloney, Jr., Esq.
Pitney, Harden, Kipp & Szuch LLP
P.O. Box 1945
Morristown, New Jersey 07962-1945
     If to the Company or CMT:
Sentigen Holding Corp.
445 Marshall Street
Philipsburg, New Jersey 08865
Attn: Chairman of Board
Facsimile No.: 908-454-4792
     with a copy to:
Fulbright & Jaworski L.L.P.
666 Fifth Avenue
New York, New York 10103
Attn: Merrill Kraines, Esq.
Facsimile No. (212) 318-3400
     7.2 This Agreement sets forth the entire agreement of the parties relating
to the employment of Executive and is intended to supersede all prior
negotiations, understandings and

15



--------------------------------------------------------------------------------



 



agreements. The Prior Agreement shall terminate and be of no further force and
effect from and after the date hereof. No provisions of this Agreement may be
waived or changed except by a writing signed by the party against whom such
waiver or change is sought to be enforced. The failure of any party to require
performance of any provision hereof or thereof shall in no manner waive or
affect the right at a later time to enforce such provision.
     7.3 This Agreement shall be governed by and construed under the law of the
State of New Jersey, disregarding any principles of conflicts of law that would
otherwise provide for the application of the substantive law of another
jurisdiction. Each of the parties (i) agrees that any legal suit, action or
proceeding arising out of or relating to this Agreement shall be instituted
exclusively in New York State Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York, (ii) waives
any objection to the venue of any such suit, action or proceeding and the right
to assert that such forum is not a convenient forum, and (iii) irrevocably
consents to the jurisdiction of the New York State Supreme Court, County of New
York, and the United States District Court for the Southern District of New
York, and agrees in any such suit, action or proceeding. Each of the parties
further agrees to accept and acknowledge service of any and all process which
may be served in any such suit, action or proceeding in the New York State
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York and agrees that service of process upon it
mailed by certified mail to its address shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding.
     7.4 This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Company and CMT, including any transferee of all
or substantially all of the

16



--------------------------------------------------------------------------------



 



Company’s or CMT’s assets. This Agreement shall not be assignable by Executive,
but shall inure to the benefit of and be binding upon Executive’s heirs and
legal representatives.
     7.5 Should any provision of this Agreement become, or be held to be,
legally unenforceable, no other provision of this Agreement shall be affected
thereby, and this Agreement shall continue as if the Agreement had been executed
absent the unenforceable provision.
     7.6 Executive represents that he is not prohibited or limited in any way,
pursuant to the terms of any employment, non-competition or similar agreement,
or otherwise, from entering into this Agreement and performing his obligations
hereunder.

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  SENTIGEN HOLDING CORP.    
 
           
 
  By:   /s/ G. Scott Segler
 
   
 
  Name:   G. Scott Segler    
 
  Title:   Chief Financial Officer    
 
                CELL & MOLECULAR TECHNOLOGIES, INC.    
 
           
 
  By:   /s/ G. Scott Segler
 
   
 
  Name:   G. Scott Segler    
 
  Title:   Chief Financial Officer    
 
                /s/ Thomas J. Livelli                   THOMAS J. LIVELLI,
Executive    

18